AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1of1



                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November 1, 1987)


                    Alberto Molohua-Tocohua                                  Case Number: 3: l 8-mj-23282-WVG

                                                                            Kris J. Kraus
                                                                            Defendant's Attorney


REGISTRATION NO. 81854298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ---~----------~--------~~---~

 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Natu re of Offense                                                        Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                               1

 D The defendant has been found not guilty on count(s)                   --~~~----~--------~



 D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZI Assessment: $10 WAIVED
 IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, December 26, 2018
                                                                          Date of Imposition of Sentence



                                                                          AENs:cRAWF~Ru
                                     FILED
                                I   Dec 26 2018
                             CLERK, U.S. DISTRICT COURT                   UNITED STATES MAGISTRATE JUDGE
                          SOUTHERN DISTRICT OF CALIFORNIA
                         BY           sl ericas      DEPUTY



                                                                                                                3:18-mj-23282-WVG
